Title: From Thomas Jefferson to William Temple Franklin, 25 July 1790
From: Jefferson, Thomas
To: Franklin, William Temple



Dear Sir
New York July 25. 1790.

 On a review of the houses you are so kind as to propose to me, I have no hesitation to prefer one of Mr. Lieper’s. The part of the town, the price, and the landlord determine me to this: and the latter article is not a small consideration, as you tell me you like the landlord. On my part I can say with truth I never had a pin to cavil with a landlord in my life on quitting a house. I take care of it myself, and exact rigorous care from my servants. While the price of a single tenement encourages me to take one, it is such as will prevent me from taking both. There has never been paid more than 80.£ for an office for my department, and therefore I must endeavor to get one of that price. Confining myself to a single one of these houses, I shall be obliged to appropriate to myself the room over the kitchen, which must therefore be well finished, and at the end of that, externally, to have built another across the whole lot, such as you saw to the house I live in here. This additional room to be supported on pillars below, and no room above it. The breadth should be 14. feet, and as, Mr. Lieper is proprietor of the adjoining lot perhaps he can let it’s length extend into that as far as the breadth of the other kitchen extends. It will be no inconvenience to the neighboring tenant, for I conceive those houses to be somewhat as here represented. Suppose A. the one I am to have, and I should prefer it, because it’s out-building will front West. Then the additional room will be supported on the pillars 1. 2. 3. and might go on to 5. without incommoding the neighboring tenant. As it is intended for a book room, length becomes important,   and [we] cannot give it length by running it lengthwise of the tenement instead of across it, for then it would front West. There will be no occasion to derange Mr. Vaughan’s views on one of these houses; and indeed if it is intended for his father, I shall be glad of such a neighbor. I wish it may be practicable to divide the two lower rooms otherwise than as you mention. You state them as 20 f. 9 I. and 19 f. 9 I. I should like much better an antichamber in front, of [14.] feet length, and a dining room, back, of [26.] feet long. The breadth 14 f. 3 I. will do for a dining room. But as well as I recollect, the Philadelphians do not place their chimnies at the ends of the rooms as the New Yorkers do, which admits of moving the partition back or forward as one pleases; but I believe in Philadelphia the chimney is in the partition between the two rooms, and hinders their relative dimensions from being varied. If so, we must submit to it. I shall want stables for 5. horses, and a carriage room for 3. carriages.—No seats at the street door to collect lounging servants.—I expect of course a reasonable addition to the rent for the additional book-room. To take a house, built on my own plan, for 10. years, would be wedding myself to the seat of government longer than I would chuse. Were the adjoining lot, on the other side, Mr. Lieper’s, perhaps we could agree for a cheap house which might do for the offices, taking however the second floor to myself and also the ground, and adding them to my own rent, so as to leave the residue not more than £80. to the public.—I beg your pardon, my dear Sir, for troubling you with all these details. But I do not mean you should perplex yourself with them, but only hand them on to Mr. Lieper. Should there be a possibility of going to Philadelphia before Congress rises, I will do it. If not, I shall be there about the last of [August] on my way to Virginia, and then can settle all small arrangements about the house. I am with great esteem Dr. Sir Your most obedt. humble servt.,

Th: Jefferson

P.S. On further turning in my mind the idea of a building on the adjacent lot, I find it might accomplish my views perfectly with a very unexpensive building. Two rooms on a floor and two stories high, with doors of communication with the present building, would  suffice. In that case I should assign the four rooms of the ground floor for the offices and occupy all the rest of the two tenements myself. The present division of the two rooms below would not need to be altered: but the additional book-room would be differently placed. If the adjoining lot be vacant and belong to Mr. Lieper, I could wish for such a disposition of it. If it belongs to any body else, perhaps they would improve it in this way. The addition of a kitchen, when I should leave it, would render it fit for any other tenant. Could this be effected, I would try hard to come to Philadelphia, and see to the arrangement of it.

